Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed January 4th, 2022, with respect to the 35 USC 103 rejections have been fully considered and are persuasive in light of the claim amendments.  The 35 USC 103 rejections have been withdrawn.

Allowable Subject Matter
Claims 1-19 are allowed.
The present invention is directed toward a processor utilizing a partitioned memory that divides first data into pieces and assigns multiple tags comprising coordinate values for corresponding pieces of data.  The processor obtains additional data based on the first data and the tags and provides an address based on the tag to a second memory.  The processor also comprises a coordinate transformation circuit to transform the coordinate values used in the tags and output corresponding transformed coordinate values as transformed tags.  The closest prior arts of record are Loh (US 2020/0183848) and Garcia (US 2019/0079867).
Loh teaches a processor utilizing a partitioned memory that divides first data into pieces and assigns multiple parameters for corresponding pieces of data.  The processor obtains additional data based on the first data and the parameters and provides an address based on the parameters to a second memory.  However, Loh fails to teach the parameters comprising coordinate values for the pieces of data.
Garcia teaches a processor utilizing a memory configured to assign tags to pieces of data each comprising a coordinate value for a corresponding piece of data.  However, Garcia also fails to teach a coordinate transformation circuit to transform the coordinate values used in the tags and output corresponding transformed coordinate values as transformed tags.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182